Oliver, Chief Judge:
This matter is presently before me on a remand from a classification proceeding decided by the first division of this court in Carl Zeiss, Inc. v. United States, 32 Cust. Ct. 490, Abstract 58082. The judgment entered therein stated: “* * * that the matter be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matter has been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as set forth in schedule “A,” hereto attached and made a part hereof.
I further find such values to be the dutiable values of said merchandise.
Judgment will be entered accordingly.
Schedule “A”

Remand of protest No. Entry No. Merchandise German Deutsche Marks

Binoculars with cases 215712-K/5883-53 958936
20 pcs., 8 x 30 Binoculars, each__ — - 123.24
Carrying cases, each_ 15. 70
10 pcs., 10 x 50 Binoculars, each_ 235/ 00
Carrying cases, each-i_ 18. 50

*488
Remand of protest No. Entry No. Merchandise German Deutsche Marks

215712-K/5883-53 958936 5 pcs., 8 x 56 Binoculars, each_ 278. 15
Carrying cases, each_ 19. 60
10 pcs., 7 x 42 Binoculars, each_ 280. 40
Carrying eases, each... 17. 35
3 pcs., 16 x 56 Binoculars, each_ 288. 65
Carrying cases, each... 19. 60
20 pcs., 6 x 30 Binoculars, each_ 112. 55
Carrying cases, each... 15. 70
plus packing as invoiced